Citation Nr: 0817019	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in April 2008; a transcript 
is of record. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The competent medical evidence does not relate a low back 
disorder to the veteran's in-service back injury.


CONCLUSION OF LAW

The veteran does not have a low back disorder which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R § 3.303 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An August 2003 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for a low back disorder.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, a March 2006 letter informed the veteran of the 
disability rating and the effective date.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the supplemental statement of the case issued in March 
2008 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  The Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, service personnel records, 
private medical records, and VA medical records.  The 
appellant was afforded a VA medical examination of the spine 
in April 2005.  A travel Board hearing was held at the RO in 
April 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim for Service Connection 

The veteran filed a claim for a low back disorder in May 
2003.  He contends that his low back disorder is the result 
of a back injury that occurred during military service.  The 
RO denied the claim.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, including arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In assessing the veteran's service connection claim for a low 
back disorder, the Board must first determine whether the 
veteran has a current disability.  In the April 2005 VA 
examination, the veteran was diagnosed with grade I 
spondylolisthesis L5-S1 and degenerative disk disease / 
degenerative joint disease at L4-S1 of the lumbosacral spine.  
Therefore, the veteran has a current diagnosis of a 
disability and the first criterion for service connection has 
been met.  

The service medical records reveal that the veteran injured 
his back while he was in service.  Upon entry into service, 
the veteran reported that he did not have recurrent back pain 
and his spine was clinically evaluated as normal in June 
1969.  The veteran complained of back pain after he fell five 
feet from a truck bed and landed on his back in May 1970.  He 
had numerous scratches on his arm and multiple contusions on 
his back.  There was no other evidence in the service medical 
records of any complaint or treatment of back pain during 
service.  The November 1970 separation examination report 
noted that the veteran's spine was normal and his lower 
extremities, which includes the lower spine, was ranked 
"1", high level of medical fitness, under PULHES.  

The medical evidence reveals that the veteran did not seek 
treatment for his back pain until after he filed the claim 
for a low back disorder in May 2003, approximately 33 years 
after service.  The medical records show that the veteran 
first sought treatment after service for his back pain during 
the February 2004 VA examination for diabetes where he was 
diagnosed with lumbosacral strain syndrome or low back pain 
syndrome.  In May 2004, the veteran underwent magnetic 
resonance imaging (MIR) of the lumbosacral spine and the 
private physician's impression was a grade I 
spondylolisthesis at L5 with respect to S1 and small central 
disc extrusion noted at L4-L5.  There are no previous medical 
records in the claims file for complaints or treatment of 
back pain.  

As there is no evidence of arthritis shown in service or 
manifested to a degree of 10 percent or more within the one-
year presumptive period from service discharge, the Board 
must find a link between the veteran's current disability and 
the injury that occurred in service.  With regard to the 
etiology of the veteran's low back disorder, the Board finds 
that there are conflicting opinions of record.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record and not every 
item of evidence has the same probative value.  The Board 
must account for the evidence, which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of the veteran, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991). 

A February 2004 VA examination showed that the veteran was 
diagnosed with lumbosacral strain syndrome or low back pain 
syndrome.  The veteran stated that he sustained a lifting 
injury to his back while in service with normal x-rays and 
that he has had intermittent periods of low back strain with 
ache particularly in the left lumbar musculature since 
service.  The veteran reported that he works as a sampling 
technician in the copper industry, which involves a lot of 
climbing, twisting, stooping and bending.  The veteran's 
flexion was 135 degrees and his extension was 45 degrees.  
Lateral extension was 35 degrees.  The examination showed 
that other motion was within normal limits and with the 
exception of lateral flexion on the left there was no pain.  
The VA examiner asserted that the veteran's low back pain 
syndrome was quite likely a residual of the back injury he 
sustained in service.  

An April 2005 VA examination revealed that the veteran's 
lumbosacral spine had grade I spondylolisthesis L5-S1 and 
degenerative disc disease at L4-S1.  The physician noted that 
the veteran's electromyography (EMG) was normal.  The VA 
examiner reviewed the claims file in addition to the 
examination of the veteran.  The veteran reported that he 
injured his back in 1970 while in service when he fell six to 
eight feet from a truck bed.  He stated that he saw a 
physician for low back pain, but he was not given any 
treatment.  The veteran asserted he reinjured his back a 
month or so later when he jumped off the fender of a truck.  
However, the physician noted that the service medical records 
did not show that the veteran complained of back pain when he 
sought treatment for the second incident.  The VA examiner 
determined that the veteran's low back disorder was less 
likely as not caused by or related to service as the EMG did 
not support a back condition.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds the April 2005 VA opinion is 
more probative than the February 2004 VA opinion.  The April 
2005 medical opinion is particularly persuasive in light of 
the examiner's thorough review of the veteran's medical 
history, a thorough physical examination of the veteran, and 
a clear rationale for his opinion.  The report also indicates 
that the VA examiner was a physician.  On the other hand, an 
individual with unclear medical training drafted the February 
2004 VA examination report without any indication that the he 
reviewed the veteran's medical records and he did not provide 
any rationale for his opinion.  The February 2004 opinion 
appears to be based solely on the veteran's reported history 
of a lifting injury to the back, which is unsupported by the 
service medical records.  Thus, the February 2004 VA examiner 
was relying on inaccurate information regarding the cause of 
the veteran's injury in service and the Board does not accept 
that medical opinion.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993) (holding that medical opinions were inadequate 
where they consisted of a general conclusion based on a 
medical history furnished by the veteran and were unsupported 
by clinical evidence).  As such, the Board gives little 
probative value to the February 2004 VA examination.  

The veteran stated that his low back disorder began during 
military service.  Lay persons can provide an account of 
observable symptoms, such as in this case the pain the 
veteran feels in his back.  See Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion whether a disability is 
related to an injury or disease in service has no probative 
value because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's current back disorder 
and the back injury during military service.  As stated 
above, the only probative medical evidence of record asserts 
that the veteran's low back disorder is not related to his 
military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claim for entitlement to service 
connection for a low back disorder is not warranted. 


ORDER

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

A preliminary review of the record reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the Veteran's claim for 
entitlement to service connection for PTSD.

The veteran has alleged several in-service stressors in 
support of his PTSD service connection claim.  One of the 
claimed stressors is specific enough for the AOJ to attempt 
to verify that stressor.  The veteran stated that he was 
assigned to the 515th Transportation Company and the first 
night he was at the 101st Airborne  Base in Phu Bai, Vietnam 
in September 1969, the base came under attack.   The veteran 
further stated that the base was attacked on several other 
occasions.  The veteran has provided specific details of the 
incident (e.g. location of the incident and date of the 
incident within a two-month period) and the agency of 
original jurisdiction (AOJ) should request that the U.S. Army 
and Joint Services Records Research Center (JSRRC) attempt to 
verify it.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit a request to the 
U.S. Army and Joint Services Records 
Research Center (JSSRC, formerly CURR) for 
records of the activities of the 515th 
Transportation Company from September 1969 
through December 1970 which document 
rocket or mortar attacks on Phu Bai during 
this period.


2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


